        Case 1:21-cv-03636-WMR Document 1 Filed 09/01/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SEAN STEWART,

      Plaintiff,
V.                                                  Civil Action File No.

SUVAD CAUSEVIC and
NC TRUCKING, INC.,

      Defendants.

                            NOTICE OF REMOVAL

      Defendants SUVAD CAUSEVIC and NC TRUCKING, INC., petition for

removal of the action herein referred from the Superior Court of Rockdale County,

Georgia, to the United States District Court for the Northern District of Georgia,

Atlanta Division, and respectfully show the Court the following:

                                          1.

      Petitioners are Defendants in a civil action brought against them in the

Superior Court of Rockdale County, Georgia, styled Sean Stewart v. Suvad

Causevic and NC Trucking. Inc.. Civil Action No. 2021-CV-2058, which is now

pending in said court.
        Case 1:21-cv-03636-WMR Document 1 Filed 09/01/21 Page 2 of 6




                                          2.

      A copy of all process, pleadings, and orders served in that action, including

Defendants’ Answers, are attached hereto as Exhibit “A”, and made a part hereof.

The Summons, Complaint, Certificate of Timeliness, and Answers constitute all

pleadings that have been filed in the Superior Court of Rockdale County.

                                          3.

      This Notice of Removal is timely filed within (30) days of service upon

Defendants as required by 28 U.S.C. § 1446(b)(1).

                                          4.

      Rockdale County, Georgia is within the Atlanta Division of the United

States District for the Northern District of Georgia.

                                          5.

      This Court has original jurisdiction over the aforementioned civil action

under the provisions of 28 U.S.C. § 1332 and is one which may be removed to this

Court by Defendants pursuant to the provisions of 28 U.S.C. § 1441. There is

complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000.

                                          6.

      Plaintiff Sean Stewart is a citizen of the State of Georgia. (See Complaint).



                                         -2    -
        Case 1:21-cv-03636-WMR Document 1 Filed 09/01/21 Page 3 of 6




                                             7.

       Plaintiff admits in his Complaint, and as further shown in Mirzet Causevic’s

affidavit (attached hereto as Exhibit “B”), that Defendant NC Trucking, Inc. is

incorporated in the state of Illinois and its principal office is in the state of Illinois.

                                             8.

       Plaintiff admits in his Complaint that Defendant Suvad Causevic is a

resident of Cook County, Illinois. Defendant Suvad Causevic asserts in his

affidavit (attached hereto as Exhibit “C”) that he is domiciled in the State of

Illinois and was not a resident or citizen of the State of Georgia at any time

relevant to this lawsuit.

                                             9.

       Plaintiff seeks damages for his injuries including past, present and future

emotional and physician pain and suffering, lost income, as well as medical

expenses in the amount of $104,547.88. Based on Plaintiffs allegations, the matter

in controversy, exclusive of interest and costs, exceeds $75,000.00.

                                            10.

       Defendants have given written notice of the filing of the Notice of Removal

to Plaintiff and to the Clerk of the Superior Court of Rockdale County. A copy of

the Notice of Filing the Notice of Removal is attached hereto as Exhibit “D”.


                                            -3    -
        Case 1:21-cv-03636-WMR Document 1 Filed 09/01/21 Page 4 of 6




                                           11.

      The undersigned have read this Notice of Removal, and to the best of

undersigned’s knowledge, information and belief, formed after reasonable inquiry,

it is well-grounded in fact and is warranted by existing law, and this it is not

interposed for any improper purpose, such as to harass or cause unnecessary delay

or needless increase in the cost of litigation.

      WHEREFORE, Defendants pray that this petition be filed, and that said

action be removed to and proceed in this Court, and that no further proceedings be

had in said case in the Superior Court of Rockdale County.

      This 1st day of September, 2021.

                                         DREW ECKL & FARNHAM, LLP

                                         s/Matthew A. Nanninga_______________
                                         Matthew A. Nanninga
                                         (Georgia Bar No. 159070)

                                         s/Robert A. Quinn____________________
                                         Robert A. Quinn
                                         (Georgia Bar No. 473668)


303 Peachtree Street, NE, Suite 3500
Atlanta, Georgia 30308
(404) 885-1400
nanningam@deflaw.com
quinnr@deflaw.com
Attorneys for Defendants


                                           -4   -
       Case 1:21-cv-03636-WMR Document 1 Filed 09/01/21 Page 5 of 6




                  CERTIFICATE OF FONT COMPLIANCE

      Counsel for Defendants hereby certifies that the forgoing has been prepared

with one of the font and point selections approved by the Court in LR 5.1(C):

Times New Roman (14 point).

      This 1st day of September, 2021.



                                       s/Matthew A. Nanninga
                                       Matthew A. Nanninga
                                       (Georgia Bar No. 159070)
                                       Attorney for Defendants

DREW ECKL & FARNHAM, LLP
303 Peachtree Street, NE, Suite 3500
Atlanta, Georgia 30308
(404) 885-1400
nanningam@deflaw.com
       Case 1:21-cv-03636-WMR Document 1 Filed 09/01/21 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I have this day served a copy of the within and

foregoing Notice of Removal to Federal Court upon all parties to this matter by

filing with the Court’s CM/ECF system, which will automatically e-mail

notification of same to the following counsel of record:

                                  Craig D. Miller
                               Katie M. Boatwright
                     The Law Offices of Craig D. Miller, EEC
                                5447 Roswell Road
                              Atlanta, Georgia 30342
                      craig.miller@millerpersonaliniurv.com
                    katie.boatwright@millerpersonaliniurv.com

      This 1st day of September, 2021.

                                       /s/Matthew A. Nanninga________________
                                       Matthew A. Nanninga
                                       (Georgia Bar No. 159070)
                                       Attorney for Defendants

DREW ECKL & FARNHAM, LLP
303 Peachtree Street, NE, Suite 3500
Atlanta, Georgia 30308
(404) 885-1400
nanningam@deflaw.com




                                         6
                                         -   -
